DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 12/17/2021 with Attorney James Bonnamy.
The application has been amended as follows: 
In the Claims:
1.  (Currently Amended)	A communication system, comprising:
a base station device; and
[[An]] an aircraft terminal device configured to be placed in an aircraft, the aircraft terminal device comprising:	
	an air-to-ground communication device configured to perform air-to-ground communication with [[a]] the base station in order to relay communications from multiple first user terminals, the multiple first user terminals being used in the aircraft; and
	an in-flight communication controller configured to control communication with the multiple first user terminals used in the aircraft,
wherein the base station device is configured to perform the air-to-ground communication with the air-to-ground communication device and to also perform ground-
the in-flight communication controller is configured to control the communication with the multiple first user terminals such that, in response to the in-flight communication controller determining that the base station device needs to reserve an available communication bandwidth for the ground-to-ground communication between the base station device and the multiple second user terminals used on the ground based on a receipt of determination reference information from the base station device, the in-flight communication controller cuts off communication between the air-to-ground communication device and at least one of the multiple first user terminals used in the aircraft.
9.  (Currently Amended)	A communication control method performed by an aircraft terminal device and a base station device, the communication control method comprising:
performing, by an air-to-ground communication device, air-to-ground communication with [[a]] the base station device in order to relay communications from multiple first user terminals, the multiple first user terminals being used in the aircraft; and
controlling, by an in-flight communication controller, communication with the multiple first user terminals used in the aircraft,
wherein the base station device is configured to perform the air-to-ground communication with the air-to-ground communication device and to also perform ground-to-ground communication with multiple second user terminals, the multiple second user terminals being used on the ground, and
cutting off communication between the air-to-ground communication device and at least one of the multiple first user terminals used in the aircraft
  
[End of Amendment]

Allowable Subject Matter
In view of the above proposed amendment and further search, claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed for the reasons as set forth in applicant’s response filed on 12/03/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2646




/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646